Citation Nr: 9903073	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1941 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1994 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned noncompensable rating for the veteran's 
hemorrhoids.  Subsequently, in a decision of December 1996, 
the RO increased the rating to 10 percent.  As the veteran 
has not indicated that he is satisfied with that rating, the 
issue of entitlement to an increased rating remains on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's hemorrhoids are not productive of 
persistent bleeding with secondary anemia, or fissures.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 10 
percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Code 7336 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a disability 
rating higher than 10 percent for his hemorrhoids.  He states 
that the hemorrhoids cause pain and bleeding.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  The Board is of the 
opinion that the examination reports contain all information 
needed to assess severity of the service-connected disease.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.114, Diagnostic 
Code 7336, a noncompensable rating is warranted where 
hemorrhoids are mild or moderate in degree.  A 10 percent 
rating is warranted where they are large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  A 20 percent rating is warranted where 
there is persistent bleeding with secondary anemia, or with 
fissures.

The evidence pertaining to the current severity of the 
veteran's hemorrhoids includes the report of a rectal 
examination conducted by the VA in September 1993.  The 
report shows that the veteran gave a history of having 
hemmorhoid surgery in 1953 and of doing fairly well since 
then.  However, he stated that several times a month he got 
an exacerbation of his symptoms that consisted mostly of pain 
in the rectum with bowel movements.  He said that he also had 
a little bit of bright red blood at those times.  The 
symptoms reportedly improved with suppository or with cream 
that was placed on the hemorrhoid.  He said that if he 
watched what he ate, and ate a lot of fresh fruits and 
vegetables, he did not get constipated and could tolerate the 
discomfort.  On physical examination, he had small external 
hemorrhoids, and mild rectal tenderness.  His stool was brown 
and was heme negative.  The veteran had no soiling, no 
incontinence, no diarrhea, no tenesmus, no dehydration, no 
anemia, and no fecal leakage.  The diagnosis was hemorrhoids 
which the examiner indicated were well controlled with diet 
and over the counter hemorrhoid medications.

The report of an examination of the veteran's rectum and anus 
conducted by the VA in September 1996 shows that the veteran 
had a history of undergoing an internal and external 
hemorrhoidectomy in 1953.  He said that he had continued to 
have rectal itching, pain, and minimal bleeding after bowel 
movements, intermittently since surgery.  He had no 
significant fecal leakage.  His complaint at the time of the 
examination was of having recurrent rectal itching.  On 
rectal examination, there were large (10 to 15 centimeters) 
confluent areas of chronic scaly dermatitis around the rectal 
area.  There were small (1 to 3 centimeter) clusters of non-
inflated, nontender hemorrhoids all around the anus.  The 
anal sphincter was mildly loose.  Heme test was negative.  
The diagnosis was status post hemorrhoidectomy with 
recurrence.  

The veteran submitted two photographs in support of his claim 
in September 1996.  The photos show two pairs of the 
veteran's underwear which are stained with blood.  In a 
written statement which accompanied the photographs, the 
veteran said that this occurred every day and that he had 
lived with it for forty years.  He said that sometimes it was 
worse, and sometimes it was not so bad.  The veteran also 
indicated that he had to stay close to a bathroom because he 
could not hold a bowel movement for very long.  

The veteran was afforded another rectal examination in 
October 1997.  The report shows that the veteran said that he 
had continued to have rectal itching on and off during the 
preceding year.  He reportedly had no significant rectal 
bleeding (blood stain on the toilet paper, very frequently).  
His subjective complaints were of recurrent anal pain and 
itching.  On objective examination, there was no clinical 
anemia.  The rectal area had no visible fissure.  There were 
diffuse 1 to 3 centimeter external non-inflamed nontender 
hemorrhoids.  Heme testing was negative.  The diagnosis was 
status post hemorrhoidectomy with recurrence.  A blood test 
performed as part of the examination reflects that the 
veteran's red blood count was within normal limits.  

After reviewing the foregoing evidence, the Board finds that 
the veteran's internal and external hemorrhoids are not 
productive of persistent bleeding with secondary anemia, or 
fissures.  Although the photos submitted by the veteran 
indicate that he sometimes does have bleeding, there is no 
indication in the record that it is so persistent as to 
result in anemia.  Furthermore, heme tests conducted as part 
of each VA examination to determine the presence of blood 
were consistently negative.  Accordingly, the Board concludes 
that the schedular criteria for a disability rating higher 
than 10 percent for hemorrhoids are not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his hemorrhoids have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  He has not been 
hospitalized recently for this disorder.  There has been no 
evidence submitted that the veteran is unemployable due to 
this disability or that he ever lost substantial amounts of 
time from a job due to the disability.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An increased rating for hemorrhoids, currently rated as 10 
percent disabling, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

